PER CURIAM.
We reverse the trial court’s order on appellant’s motion for post-conviction relief to the extent that the court denied relief on appellant’s claim of ineffective assistance based on counsel’s alleged failure to investigate and call to trial certain. avaií*1168able alibi witnesses. Since the entine trial-court record has been provided, but does not conclusively refute appellant’s claim, the trial court is instructed to hold an evidentiary hearing on that claim. We affirm the trial court’s order in all other respects.
GUNTHER, POLEN and HAZOURI, JJ., concur.